Judge RAWLINSON
dissenting.
I respectfully dissent. The majority’s ruling opens the door to a never-ending spiral of habeas review. Nino v. Galaza, 183 F.3d 1003, 1004 (9th Cir.1999), limits tolling to “intervals between the state court’s disposition of a state habeas petition and the filing of a petition at the next state appellate level” (emphasis added). Daniel Valdez’s petition in Superior Court following the Supreme Court’s denial of his state petition does not fit within the Nino rubric. For that reason, I would affirm the district court’s dismissal of Valdez’s petition.